[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Motion For Summary Judgment [142]
Plaintiffs seek damages for their following bum advice from CT Page 5783 the defendant.
The defendant, Citizen's Savings Bank, has moved for summary judgment based on 12 U.S.C. § 1821 (d)(3). That statute relates to failed banks, Federal Deposit Insurance Corporation takeovers, etc.
The pertinent pleadings here are the Revised Complaint, October 7, 1997 [132] and the June 19, 1998 Corrected Answer and Special Defenses to Revised Complaint Dated October 7, 1997. [141] See also, Motion To Correct, June 19, 1998. [140] The Corrected Answer, etc. contains a Special Defense which refers to12 U.S.C. § 1821 (d)(3).
Neither of these pleadings allege any facts about an insolvent bank, a claim against an insolvent bank, or F.D.I.C. Involvement. The factual predicate for the application of12 U.S.C. § 1821 (d)(3) is not in the pleadings as they now stand.
Under the pleadings as they now stand, the motion for summary judgment must be denied.
Parker, J.
A: \Kennedy. Cit